Name: 2013/333/EU: Council Decision of 25Ã June 2013 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics
 Type: Decision
 Subject Matter: international affairs;  economic geography;  EU institutions and European civil service;  European construction;  economic analysis
 Date Published: 2013-06-28

 28.6.2013 EN Official Journal of the European Union L 177/25 COUNCIL DECISION of 25 June 2013 on the position to be adopted, on behalf of the European Union, within the EEA Joint Committee concerning an amendment to Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics (2013/333/EU) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 338(1), in conjunction with Article 218(9) thereof, Having regard to Council Regulation (EC) No 2894/94 of 28 November 1994 concerning arrangements for implementing the Agreement on the European Economic Area (1), and in particular Article 1(3) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Agreement on the European Economic Area (2) ("the EEA Agreement") entered into force on 1 January 1994. (2) Pursuant to Article 98 of the EEA Agreement, the EEA Joint Committee may decide to amend, inter alia, Protocol 30 thereto. (3) Protocol 30 to the EEA Agreement contains specific provisions on the organization of cooperation in the field of statistics. (4) Regulation (EU) No 99/2013 of the European Parliament and of the Council of 15 January 2013 on the European statistical programme 2013-17 (3) sets the financial envelope for 2013 for the implementation of the European statistical programme 2013-17. The financial allocation for the period 2014 to 2017 is yet to be decided upon. (5) The EEA statistical programme 2013 should be based on Regulation (EU) No 99/2013 and should include those programme elements which are necessary for the description and monitoring of all relevant economic, social and environmental aspects of the European Economic Area. (6) Protocol 30 to the EEA Agreement should therefore be amended accordingly. (7) That amendment should apply from 1 January 2013 in order to allow for this extended cooperation from that date. (8) The position of the Union in the EEA Joint Committee should be based on the attached draft Decision, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the European Union, within the EEA Joint Committee on the proposed amendment to Protocol 30 to the EEA Agreement shall be based on the draft Decision of the EEA Joint Committee attached to this Decision. Article 2 This Decision shall enter into force on the day of its adoption. Done at Luxembourg, 25 June 2013. For the Council The President E. GILMORE (1) OJ L 305, 30.11.1994, p. 6. (2) OJ L 1, 3.1.1994, p. 3. (3) OJ L 39, 9.2.2013, p. 12. DRAFT DECISION OF THE EEA JOINT COMMITTEE No ¦/ ¦ of amending Protocol 30 to the EEA Agreement, on specific provisions on the organization of cooperation in the field of statistics THE EEA JOINT COMMITTEE, Having regard to the Agreement on the European Economic Area ("the EEA Agreement"), and in particular Article 98 thereof, Whereas: (1) Regulation (EU) No 99/2013 of the European Parliament and of the Council of 15 January 2013 on the European statistical programme 2013-17 (1) sets the financial envelope for 2013 for the implementation of the European statistical programme 2013-17. The financial allocation for the period 2014 to 2017 is yet to be decided upon. (2) The EEA statistical programme 2013 should be based on Regulation (EU) No 99/2013 and should include those programme elements which are necessary for the description and monitoring of all relevant economic, social and environmental aspects of the European Economic Area. (3) Protocol 30 to the EEA Agreement should therefore be amended in order to allow for this extended cooperation to take place from1 January 2013. HAS ADOPTED THIS DECISION: Article 1 The following is inserted after Article 4 (Modernisation of European Enterprises and Trade Statistics (MEETS)) of Protocol 30 to the EEA Agreement: "Article 5 Statistical Programme 2013 1. The following act is the object of this Article:  32013 R 0099: Regulation (EU) No 99/2013 of the European Parliament and of the Council of 15 January 2013 on the European statistical programme 2013-17 (OJ L 39, 9.2.2013, p. 12). 2. The European statistical programme 2013-17 as established by Regulation (EU) No 99/2013 shall constitute the framework for the EEA statistical actions to be carried out between 1 January 2013 and 31 December 2013. All main fields of the European statistical programme 2013-17 shall be considered to be relevant for the EEA statistical cooperation and shall be open for full participation by the EFTA States. 3. A specific EEA Statistical Programme for 2013 shall be developed jointly by the EFTA Statistical Office and Eurostat. The EEA Statistical Programme for 2013 shall be based on a subset of, and be drawn up in parallel with the annual work programme elaborated by the Commission in accordance with Regulation (EU) No 99/2013. The EEA Statistical Programme for 2013 shall be approved by the Contracting Parties according to their own internal procedures. 4. For 2013, the EFTA States shall contribute financially in accordance with Article 82(1)(a) of the Agreement and the Financial Regulations thereto to an amount representing 75 per cent of the amount shown in budget lines 29 02 05 (European statistical programme 2013-17) and 29 01 04 05 (Statistical information policy  Expenditure on administrative management) entered in the budget of the European Union for 2013." Article 2 This Decision shall enter into force on the day following the last notification under Article 103(1) of the EEA Agreement (2). It shall apply from 1 January 2013. Article 3 This Decision shall be published in the EEA Section of, and in the EEA Supplement to, the Official Journal of the European Union. Done at Brussels, ¦. For the EEA Joint Committee The President The Secretaries to the EEA Joint Committee (1) OJ L 39, 9.2.2013, p. 12. (2) [No constitutional requirements indicated.] [Constitutional requirements indicated.]